Exhibit 10.3
 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE




This SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (hereinafter referred to as
the “Agreement”) is made and entered into by Goldrange Trading Ltd. (“Claimant”)
and Global Roaming Distribution, Inc. (“GRDB”), (collectively “Parties”) for the
following purpose and with reference to the following facts:


A.           “Releasee” is defined herein as GRDB and includes Global Roaming,
Inc., an affiliate of GRDB as of the execution of this Agreement.


B.           The Parties hereto are involved in a dispute concerning the
purchase of SIM cards as evidenced by the invoice attached hereto as Exhibit A
(“Purchase Order”).  Wherein, Claimant alleges that the Releasee failed to
deliver on time and completely the SIM cards paid for in the amount of $450,000.


C.           Releasee has delivered to Claimant 554 SIM cards with a total value
of $55,400.


D.           Releasee has informed Claimant that it is not able to deliver the
balance of the order as a result of Releasee’s financial condition.


E.           Releasee has offered to provide Claimant a refund of $394,600 in
the form of a convertible promissory note in substantially the same form as
attached hereto as Exhibit B (“Note”).


F.           With this Agreement, the parties and each of them intend to release
and discharge each other, collectively and individually, of and from any and all
rights, duties, obligations, claims, demands, causes of action, damages, loss,
costs, attorneys’ fees and expenses of any kind or nature whatsoever, known or
unknown, which the parties, and each of them, have against any or all of each
other by reason of the Purchase Order, as well as any and all matters known,
unknown or discoverable at the time of this Agreement.  This Agreement is
intended to mutually discharge Claimant and Releasee from any liability, known
or unknown, relating to, arising out of, associated with and/or in any manner
connected with the Purchase Order pursuant to the full and timely performance of
the following terms and conditions in the manner prescribed herein.


NOW THEREFORE, for good and valuable consideration, including the general
release described and contained below, and the compromise, settlement of all
claims asserted by the parties to this Agreement each hereby agrees as follows:


1.  
Releasee represents and warrants that each of the 2,500 SIM cards paid for by
Claimant on the Purchase Order carried an airtime of $100, and that of the 2500
SIM cards, 554 SIM cards have been delivered.  Immediately prior to the
execution of this Agreement, the balance of the Purchase Order included 1,996
SIM cards and related services for all 2,500 SIM Cards that were not delivered.

 
 
1

--------------------------------------------------------------------------------


 

 
2.  
As consideration and payment in full and complete settlement of all claims,
actions, causes of action, demands, rights, damages, costs, loss of service,
expenses, compensation, charges, demands, and/or obligations whatsoever that
Claimant has or may have as to Releasee, arising out of the Purchase Order,
Releasee shall deliver to Claimant the Note.



3.  
In consideration of, and upon receipt of the Note, and for other valuable
consideration, the Parties shall forego any rights they have or may have against
each other now and in the future.



4.  
Each party shall bear its own attorney’s fees and costs.



5.  
This Agreement shall not be construed in any way as an admission by any party of
any unlawful or wrongful acts against, or other liability whatsoever to each
other or any other person.  All parties specifically disclaim any liability to,
or wrongful acts against each other or any other person on the part of
themselves, their agents, representatives or successors-in-interest and assigns.



6.  
Except as set forth herein, each party to this Agreement does hereby, for
themselves and for their heirs, successors, assigns, legal or other
representatives, executors, agents, attorneys, administrators,
successors-in-interest, irrevocably and unconditionally release, acquit and
forever discharge each other, their heirs, legal or other representatives,
executors, agents attorneys, administrators, successors-in-interest, employees,
owners and assigns, and each of them, from any and all administrative claims,
lawsuits, claims, actions, demands or other legal responsibilities of any kind
which they may have based on or arising out of the Purchase Order.



Without in any way limiting the generality of the foregoing language, this
release shall include all claims arising out of the Purchase Order, or the
incidents leading to this dispute, or any occurrences, acts, omissions,
transactions or policies, which were or could have been asserted hereunder, and
other federal or state common law or any other federal, state or local statute,
law, regulation or ordinance pursuant to said claims.  In addition, each party
also waives any right to recover any relief as a result of any such proceeding,
any administrative proceeding, or any proceeding initiated on their behalf.  The
parties acknowledge and agree that this release is an essential and material
term of this Agreement and without such release no settlement would have been
reached by the parties.


7.  
For the purpose of implementing a full and complete release and discharge of
each party, the parties expressly acknowledge that this Agreement is also
intended to include in its effect, without limitation, all presently existing
claims which they do not know or suspect to exist in their favor at the time of
the execution hereof, and that this Agreement contemplates the extinguishment of
any such claim or claims arising out of the Purchase Order.  In this connection,
the parties expressly waive and relinquish all rights and benefits to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

 
 
2

--------------------------------------------------------------------------------


 

 
8.  
The parties warrant that they have not assigned to any other person or entity
the claims which may be the subject of a complaint or this Agreement.



9.  
In the event of any claim, counter-claim, action or litigation involving the
parties to this Agreement to enforce any provision of this Agreement, to enforce
any remedy available upon default under this Agreement, or to seek a declaration
of the rights of that party under this Agreement, the prevailing party shall be
entitled to recover from the other such party its attorney’s fees and costs as
may be reasonably incurred, including the costs of reasonable investigation,
preparation and professional or expert consultation incurred by reason of such
litigation.



10.  
No waiver by any party of any breach of any term or provision of this Agreement
shall be construed to be, nor be a waiver of any proceeding, concurrent or
succeeding breach of the same, or any other term or provision thereof.  No
waiver shall be binding unless in writing and signed by an authorized
representative of party against whom the waiver would be asserted.



11.  
Should any part of this Agreement be declared invalid, void or unenforceable,
all remaining parts shall remain in full force and effect and shall in no way be
invalidated or affected.



12.  
Each party hereto shall be responsible for any tax liability incurred by that
party as a result of this Agreement, if any.



13.  
This Agreement contains the entire agreement of the parties regarding the
subject matter of this Agreement.  Any prior agreements, promises, negotiations,
expressly set forth in this Agreement, whether by additions, deletions, waivers,
amendments or modifications, may only be made in writing, signed by the parties.



14.  
This Agreement can be modified only by a writing signed by all of the parties.



15.  
Each of the parties hereto has been involved in the negotiation, drafting,
review and execution of this Agreement; and each has had the opportunity to
receive independent legal advice from an attorney or attorneys of its choice
with respect to the advisability of making and executing this Agreement.  In the
event of any dispute or controversy regarding this Agreement, the parties hereto
shall be considered to be the joint authors of this Agreement and no provision
shall be interpreted against a party hereto because of authorship.

 
 
3

--------------------------------------------------------------------------------


 

 
16.  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument and if an original signature is affixed by a Party to a
counterpart of this Agreement, and a facsimile of such originally executed
counterpart signature is thereafter telecopied to a Party or Parties attorney of
record, the telecopied facsimile shall be afforded the same validity as the
originally executed counterpart.



17.  
The Parties represent and warrant that they have not filed, and agree that they
will not file, any complaint, claim, demand, or grievance regarding the subject
matter of this Agreement, or institute any other proceedings, including but not
limited to an action for malicious prosecution, against any other party to this
Agreement and the persons and entities released, their employees, officers,
shareholders, insurers, brokers, agents, principals or attorneys in connection
with the allegations released, including but not limited to any civil or
administrative actions or claims with any professional organization,
governmental agency, private entity and/or any other Federal, State or Local
governmental authority.



This Agreement is made and entered into in the State of New York and shall be in
all respects be interpreted, enforced, and governed by New York law excepting
conflict of laws provisions.  By signing this Agreement, the Parties select New
York County, New York, as the proper and sole venue for any action filed to
enforce, construe, or interpret this Agreement.


PLEASE READ CAREFULLY: This Settlement Agreement and General Release includes a
release of all known and unknown claims.


IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
and Mutual General Release.
 

  GLOBAL ROAMING DISTRIBUTION, INC.          
Dated: November 25, 2008   
By:
/s/ Yakov Sarousi        Name: Yakov Sarousi       Title:  CEO          

 

  GOLDRANGE TRADING LTD.          
Dated: November 25, 2008 
By:
/s/ M. Gold        Name: M. Gold       Title:  Director          

 




4

--------------------------------------------------------------------------------






EXHIBIT A
INVOICE
 


 

 
BILL TO
 
SHIP TO
Goldrange Trading Ltd.
5 Cranwich Road N6
London, England
 
 
 
Invoice #
100 CTD
Invoice Date
004/2008
Contract #
CTD001
 
Date
Your Order #
Our Order #
Sales Rep.
COTR
Ship Via
Terms
payment by:
04/08
100CTD
10001
LSH
   
Pre-paid
wire
 
Qty
Item
 
Description
 
Taxable
Unit Price
Total
1
   
Reseller WEB SITE
   
$50,000
$50,000
2500
CelTrek SIMs
 
World wide SIM Card
   
20.00
$50,000
 
 Hosting
 
Web Site Hosting service 1 year
   
10,000
$10,000
 
Airtime
 
$100 applied to each SIM
   
$100
$250,000
2500
DID
 
Phone number per SIM $2 each/6 months
   
$12
$30,000
 
Customer Support
 
$2.50 per SIM per month for 12 months
   
$5000 month
$60,000
Payable  by credit card by Electronic Funds Transfer to:
 
CelTrek Global Roaming, Inc.
Routing Number:  121000248
Account Number:  3725151108
Wells Fargo Bank
2959 College Ave.
Berkeley, CA  94705
510 649 3620
 
CelTrek offices:
20801 Biscayne Blvd.  #101 Miami FL  33180   305 249 3121
 
 
Subtotal
$450,000
Tax
0
Shipping and Handling
 
Miscellaneous
 
Balance due in full before shipment
$450,000
 

 

 



 
5

--------------------------------------------------------------------------------




 


EXHIBIT B
CONVERTIBLE NOTE




Please refer to Exhibit 10.4 of this Form 10-Q.
 
 
 
 
 
 
 
 
 
6